The opinion of the Court was delivered by
Woodward, J.
The memorandum clause of the policy sued on here exempts a great variety of articles, and, inter alia, “ vegetables and roots prepared or otherwise.” The single question is whether pinkroot falls within that description. It was in evidence that pinkroot is taken out of the ground, and was formerly sent to market tops and all; now they send only the roots; it is always shipped to England with tops as well as roots; it is cut up and prepared; and the- plaintiffs offered to prove that pinkroot is an article of commerce previously dried and prepared, deprived of all its germinating qualities, and in no way succulent or perishable in its nature, which the Court rejected, and entered a nonsuit against them.
“Roots prepared or otherwise,” is a designation which must bo held to comprehend a particular “root cut up and prepared,” unless we wilfully violate the law of language. The terms used in a policy, said Lord Ellenborough, in Robertson v. French, 4 Bast 135, are to be understood in their plain, ordinary, and popular sense, unless they have generally, in respect to the subject-matter, as by the known usage of trade, or the, like, acquired a peculiar sense distinct from the popular sense of the same words.
The plaintiffs failed to show any usage to control the effect of the terms used in the memorandum clause, and therefore the Court were right in entering a nonsuit.
The judgment is affirmed.